Citation Nr: 0607318	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  05-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision.  It 
has been advanced on the docket pursuant to 38 C.F.R. 
§ 20.900 (c).  


REMAND

In written statements and in his testimony, the veteran has 
convincingly argued that his hearing loss impairment has 
worsened since he was last examined for VA purposes in this 
regard in February 2005.  An updated examination is 
warranted.  

Accordingly, this claim is remanded for the following:  

1.  The veteran should be scheduled for an audiologic 
examination to determine the severity of his service 
connected hearing loss.  Any indicated test or study 
should be accomplished.  

2.  Thereafter, the record should be reviewed and the 
veteran's claim for increase re-adjudicated.  If it 
remains denied, he and his representative should be 
provided a supplemental statement of the case, after 
which the case should be returned to the Board for its 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


